Exhibit 10.1

 



SECOND AMENDMENT TO

SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE AGREEMENT

 

 

THIS SECOND AMENDMENT TO SINGLE FAMILY HOMES REAL ESTATE PURCHASE AND SALE
AGREEMENT (this "Second Amendment") is made as of November 12, 2014 by and among
HERITAGE II HOLDINGS, LLC, a Florida limited liability company, HERITAGE III
HOLDINGS, LLC, a Florida limited liability company, HERITAGE IV HOLDINGS, LLC, a
Florida limited liability company, HERITAGE V HOLDINGS, LLC, a Florida limited
liability company, HERITAGE RE HOLDINGS, LLC, a Florida limited liability
company, and LINCOLN PROPERTY MANAGEMENT, LLC, a Florida limited liability
company (collectively, “Seller”) and REVEN HOUSING FLORIDA, LLC, a Delaware
limited liability company (“Buyer”) with reference to the following recitals:

 

RECITALS

 

A.       Seller and Buyer entered into that certain Single Family Homes Real
Estate Purchase and Sale Agreement dated September 9, 2014 (“Agreement”)
pursuant to which Seller agreed to sell and Buyer agreed to purchase from
Seller, fifty (50) single family homes in the city of Jacksonville, Florida.

 

B.       Seller and Buyer executed that certain First Amendment to Single Family
Homes Real Estate Purchase and Sale Agreement on October 30, 2014 (the “First
Amendment”) in order to add an additional fourteen (14) days to the Due
Diligence Period, to amend the Purchase Price, and to adjust the number of homes
to be purchased by Buyer.

 

C.       Seller and Buyer have again agreed to amend the Agreement in order to
extend the Due Diligence period such that it now expires on November 26, 2014.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Buyer and Seller hereby agree as follows:

 

AGREEMENT

 

1.       Definitions. All initially-capitalized terms used in this Second
Amendment without definition shall have the meanings given such terms in the
Agreement.

 

2.       Due Diligence Period. The Due Diligence period referenced in the Basic
Terms of the Agreement is hereby extended such that it now expires on November
26, 2014.

 

3.       Governing Law. This Second Amendment shall be governed by the laws of
the State of Florida.

 

4.       Full Force and Effect. Except as modified herein, Buyer and Seller
agree and affirm that the Agreement remains in full force and effect.

 



1

 

 

5.       Counterparts. This Second Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An electronically
transmitted counterpart of this Second Amendment shall constitute an original
for all purposes.

 

6.       Miscellaneous. This Second Amendment, together with the First Amendment
and the Agreement, sets forth the entire agreement between the parties with
respect to the subject matter set forth herein and therein and may not be
modified, amended or altered except by subsequent written agreement between the
parties. In case of any inconsistency between the provisions of the Second
Amendment and the Agreement, the provisions of this Second Amendment shall
govern and control. This Second Amendment shall be binding upon and shall inure
to the benefit of Buyer and Seller and their respective successors and assigns,
if any.

 

 

 

[Remainder of this page deliberately left blank]

 

 

 

 

 

 



2

 

 

IN WITNESS WHEREOF, Buyer and Seller have caused this Second Amendment to be
duly executed on their behalfs as of the day and year first stated above.

 

 



  SELLER       HERITAGE II HOLDINGS, LLC,   a Florida limited liability company
          By: /s/ Christian Allen                                Name:
 Christian Allen                                Its:
  President                                                      HERITAGE III
HOLDINGS, LLC,   a Florida limited liability company           By: /s/ Christian
Allen                                Name:  Christian
Allen                                Its:
  President                                                      HERITAGE IV
HOLDINGS, LLC,   a Florida limited liability company           By: /s/ Christian
Allen                                Name:  Christian
Allen                                Its:
  President                                                      HERITAGE V
HOLDINGS, LLC,   a Florida limited liability company           By: /s/ Christian
Allen                                Name:  Christian
Allen                                Its:
  President                                           





 

3

 



 

 



  HERITAGE RE HOLDINGS, LLC,   a Florida limited liability company           By:
/s/ Christian Allen                                Name:  Christian
Allen                                Its:
  President                                                      LINCOLN
PROPERTY MANAGEMENT, LLC,   a Florida limited liability company           By:
/s/ Christian Allen                                Name:  Christian
Allen                                Its:
  President                                                          BUYER      
    REVEN HOUSING FLORIDA, LLC,   a Delaware limited liability company          
      By:    /s/ Chad Carpenter                                     Chad
Carpenter            Chief Executive Officer



 

 

4

